tcmemo_2005_183 united_states tax_court michael jack stephens petitioner v commissioner of internal revenue respondent docket no 9485-04l filed date michael jack stephens pro_se pamela l mable for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background at the time of the filing of the petition petitioner resided in bloomingdale georgia on date respondent issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing for tax_year in response petitioner timely requested a hearing by filing form request for collection_due_process_hearing citing frivolous arguments in support of his request during the appeals process settlement officer powell had a telephone conversation with petitioner in which he requested a face-to-face hearing in savannah georgia respondent’s office of appeals had previously sent a letter to petitioner stating that petitioner would not receive a face-to-face hearing unless he had nonfrivolous issues to discuss but instead would receive a hearing by telephone and or correspondence when settlement officer powell asked what issues petitioner would discuss at a face-to-face hearing petitioner said he wanted to discuss the law that forces him to pay tax settlement officer powell informed petitioner that the issue was frivolous and he would therefore only receive a telephone or correspondence hearing petitioner then stated that if he did not receive a face-to-face hearing in savannah georgia he did not want a hearing settlement officer powell then verified that he had no prior involvement with the unpaid income_tax at issue that petitioner had an unpaid income_tax_liability for taxable_year and that respondent met the requirements of all applicable laws and administrative procedures settlement officer powell considered whether the proposed collection action balanced the need for the efficient collection_of_taxes with the concern of petitioner that any collection action be no more intrusive than necessary petitioner did not raise and consequently settlement officer powell did not consider any challenges to the appropriateness of the collection actions or offers of collection alternatives on date respondent issued a notice_of_determination sustaining the proposed levy in response petitioner timely petitioned this court the petition states in part the person involved in the determination has not answered any on my question i have exhausted my ability to keep asking when they the irs just acts like i am sheep they can run over i will not ask any more when they should have already answered my request i have called and called and i can’t even get a response other than one agent told me you owe this because my computer says you owe it one of the other agents i talked to told me i am the irs i can take your property anytime i want too well i guess this is where we are going we are going to see just how it works the rest of my research is on the other pages i wa sec_1petitioner incorrectly marked the area of the court’s standard petition form used to identify the type of action sought petitioner indicated that it was a petition for redetermination of a deficiency the court has treated this pleading as a petition for lien or levy action collection action denied a due process hearing all i got was a phone call and they made up the rest in the notice_of_determination petitioner attached five additional pages to the petition which include the following numerous citations to federal and supreme court cases quotes from various congressional proceedings including a senate hearing regarding formation of the un a quote from john maynard keynes about inflation and various code sections petitioner’s response to the instant motion and statements at the hearing on the motion contain similar arguments including the definition of frivolous quotes from thomas jefferson and george washington citations of various sections of the internal_revenue_code and the regulations an argument based on the sixth amendment a sec_861 argument often advanced by tax protesters and various religious statements discussion rule b requires that a petition in a levy action contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded each assignment of error shall be separately lettered rule b further requires that the petition contain c lear and concise lettered statements of the facts on which the petitioner bases each assignment of error see 117_tc_183 114_tc_176 the petition in the instant case does not contain clear and concise assignments of any error that petitioner alleges to have been committed in the notice_of_determination likewise the petition does not contain clear and concise lettered statements of the facts on which petitioner bases an assignment of error instead petitioner argues only law and legal conclusions in the petition as evinced by the attachments to the petition the petition neither conforms to this court’s rules_of_practice and procedure nor states a claim upon which relief can be granted the absence in the petition of specific justiciable allegations of error and of supporting facts permits this court to grant respondent’s motion see goza v commissioner supra 2petitioner’s contention that he is entitled to a face-to- face hearing has no merit hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 hearings may be held as face-to-face meetings and they may also be conducted by telephone or by correspondence katz v commissioner supra pincite sec_301_6330-1 q a-d6 and d7 proced admin regs in light of petitioner’s frivolous arguments a face-to-face hearing in this case would not be productive see 117_tc_183 we note that respondent offered a face-to-face hearing if petitioner raised any meaningful issue regarding his tax_liability or the proposed levy sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless in 115_tc_576 we issued a warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg 119_tc_252 and cases cited therein respondent has not sought a sec_6673 penalty in this case and the court declines to impose such a penalty because the record contains no evidence that petitioner has been warned expressly that we may do so under the circumstances extant herein however petitioner is now so warned if petitioner insists on asserting frivolous and irrelevant arguments in the 3respondent did not move for a penalty under sec_6673 however the court considers this issue sua sponte future or instituting court proceedings primarily for the purpose of delaying collection penalties will be imposed to reflect the foregoing an appropriate order of dismissal and decision will be entered
